Per Curiam.
This disciplinary matter is before the Court on the petition of Richard Scott Thompson (State Bar No. 709338) for voluntary surrender of license, pursuant to Bar Rule 4-227 (b) (2). In his petition, Thompson, who has been a member of the Bar since 1982, states that on February 15, 2019, he was convicted of two counts of aggravated stalking, in violation of OCGA § 16-5-91.
Thompson acknowledges that he now stands convicted of a felony, which violates Rule 8.4 (a) (2), and that the maximum sanction for such a violation is disbarment. Thompson thus requests that the Court accept his petition for voluntary surrender of his license, which he acknowledges is tantamount to disbarment. The State Bar has filed a response, recommending that the Court accept Thompson's petition.
Having reviewed the record, we agree to accept Thompson's petition for the voluntary surrender of his license, which is tantamount to disbarment. See Bar Rule 4-102 (d), Georgia Rules of Professional Conduct, Rule 1.0 (r). Accordingly, the name of Richard Scott Thompson is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Thompson is reminded of his duties under Bar Rule 4-219 (b).
Voluntary surrender of license accepted.
All the Justices concur, except Ellington, J., disqualified.